

113 HR 3864 IH: Flexibility to Promote Reemployment Act
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3864IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Renacci (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend certain provisions of the Social Security Act relating to demonstration projects designed to promote the reemployment of unemployed workers.1.Short titleThis Act may be cited as the Flexibility to Promote Reemployment Act.2.Removal of barriers to promote reemployment through demonstration projects(a)Modification of numerical limitationSubsection (a) of section 305 of the Social Security Act (42 U.S.C. 505) is amended by inserting per year after 10 States.(b)Clarification of application requirementsSubsection (b) of such section 305 is amended—(1)by inserting or his or her designee after The Governor of any State; and(2)by striking paragraph (2) and inserting the following:(2)for any waiver requested under subsection (c), a statement describing—(A)the specific provision or provisions of law for which such waiver is requested; and(B)the specific aspects of the project to which such waiver would apply and the reasons why it is needed;.(c)Extension of eligible time periodSubsection (d) of such section 305 is amended—(1)in paragraph (2), by striking may not be approved and inserting may not be conducted; and(2)in paragraph (3), by striking December 31, 2015 and inserting December 31, 2017.(d)Clarification of demonstration activitiesSubsection (e) of such section 305 is amended—(1)in paragraph (1), by striking for employer-provided training, such as and inserting to employers or claimants for employer-provided training or; and(2)in paragraph (2), by striking , not to exceed the weekly benefit amount for each such individual, to pay part of the cost of wages that exceed the unemployed individual's prior benefit level and inserting that include disbursements promoting retention.(e)Selection of qualifying applications on a first-Come, first-Served basisSubsection (f) of such section 305 is amended—(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3); and(2)by inserting before paragraph (2) (as redesignated by this subsection) the following:(1)approve completed applications in the order of receipt;.(f)Termination of demonstration projectsSubsection (g) of such section 305 is amended to read as follows:(g)The Secretary of Labor may terminate a demonstration project under this section if the Secretary—(1)determines that the State has violated the substantive terms or conditions of the project;(2)notifies the State in writing with sufficient detail describing the violation; and(3)determines that the State has not taken action to correct the violation within 90 days after the notification..(g)Effective date; transition rule(1)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.(2)Transition rule(A)In generalNothing in this Act shall be considered to terminate or otherwise affect any demonstration project approved under section 305 of the Social Security Act before the date of the enactment of this Act.(B)Original conditions continue to applyA demonstration project described in subparagraph (A) shall be conducted in the same manner as if subsections (a) through (f) had not been enacted.3.Evaluation of demonstration projects(a)In generalSection 305 of the Social Security Act (42 U.S.C. 505) is amended by adding at the end the following:(i)The Secretary of Labor shall conduct an impact evaluation of each demonstration project conducted under this section, using existing data sources to the extent possible and methodology appropriate to determine the effects of the demonstration project, including on individual skill levels, earnings, and employment retention..(b)Cooperation by StateSection 305(b) of the Social Security Act (42 U.S.C. 505(b)) (as amended by section 2(b) of this Act) is further amended by striking paragraphs (5) and (6) and inserting the following:(5)a description of the manner in which the State will determine the extent to which the goals and outcomes described in paragraph (3) were achieved;(6)assurances that the State will cooperate, in a timely manner, with the Secretary of Labor with respect to the impact evaluation conducted under subsection (i); and.(c)ReportingNot later than 90 days after the end of fiscal year 2014 and each fiscal year thereafter, until the completion of the last evaluation under section 305(i) of the Social Security Act, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, a report that includes a description of—(1)the status of each demonstration project being carried out under this section;(2)the results of the evaluation completed during the previous fiscal year; and(3)the Secretary’s plan for—(A)disseminating the findings of the report to appropriate State agencies; and(B)incorporating the components of successful demonstration projects that reduced benefit duration and increased employment into Federal unemployment law.(d)Public disseminationIn addition to the reporting requirements under subparagraph (c), evaluation results shall be shared broadly to inform policy makers, service providers, other partners, and the public in order to promote wide use of successful strategies, including by posting evaluation results on the Internet website of the Department of Labor.